DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (claims 1-14) in the reply filed on October 10, 2022 is acknowledged.
Therefore, claims 1-19 are pending, with claims 15-19 being withdrawn from consideration as being directed to non-elected species.

Specification
The disclosure is objected to because of the following informalities: 
Par.0032 defines the elements A and B1, and the coefficient n’. However, there are no formulas including the elements A and B1, and the coefficient n’ in par.0032.
Par.0033 defines the coefficient n’. However, there are no formulas including the coefficient n’ in par.0033.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites a compound of formula An’B12(M2O4)3, but fails to define the element M2.
Claim 10 defines the coefficients m and n, but there are no formulas in claim 10 including these coefficients.
Therefore, it is not clear what is the joint inventor claiming as the invention in claim 10 of the instant application.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “a spinel”, and the claim also recites LiMn2O4 which is the narrower statement of the range/limitation (par.0027 of Rajaraman et al. (US 2015/0280288) evidences that LiMn2O4 has a spinel structure). 
Claim 10 also recites the broad recitation “a olivine”, and the claim also recites LiFePO4 which is the narrower statement of the range/limitation (par.0027 of Shirakata et al. (US 2010/0248022) evidences that LiFePO4 has an olivine structure).
Claim 10 also recites the broad recitation Lix’(Met)O2, wherein 1 <x’≤2 and Met is a transitional metal or mixture of transitional metals, and the claim also recites Li1+x”NiMnCo'M5’O2-z”Fz” which is a narrower statement of the range/limitation.
Li1+x”NiMnCo'M5’O2-z”Fz” wherein M5 is Zn, Zr, or Ti, 0<x”≤0.4, 0<’≤0.4, ,, and  are between 0 and 1 is a specific example of Lix’(Met)O2.
The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al. (WO 2015/126074, with citations from the English equivalent US 2017/0047559).
With regard to claims 1, 6, and 14, Yoo et al. teach a battery cell:

    PNG
    media_image1.png
    317
    517
    media_image1.png
    Greyscale
 (fig.5).
The battery cell comprises the positive electrodes (511) and (512), the negative electrode (531), and the separators (521), (522), and (523) (fig. 5, par.0044, par.0087-0088). The battery cell further comprises a non-aqueous electrolyte (par.0044).
The battery cell may be a lithium secondary battery, such as a lithium ion battery (par.0043). A lithium ion battery meets the limitations of claims 1 and 6.
The separator (522) between the cathode (512) and the anode (531) meets the limitations of claim 14.
The battery cell comprises the transparent window (562) (fig.5, par.0087). A transparent window allows light to get to the cathode (512), so the limitation “illuminating the cathode with a light source” in claim 1 is met. 
	A discharged secondary battery is subjected to charging during the use of a secondary battery. This meets the limitations of claim 1 for “applying a voltage bias to the discharged electrochemical cell”.
Therefore, operating the secondary battery of Yoo et al. includes the steps of the process in claims 1, 6, and 14.
With regard to claims 10 and 11, Yoo et al. teach that the positive electrode may comprise a positive electrode active material such as LiCoO2, LiNiO2, LiMn2O4, Li1+xMn2-x O4 (x=0-0.33) (par.0046).
With regard to claim 12, Yoo et al. teach that the positive electrode may comprise a positive electrode active material such as Li1+xMn2-x O4 (x=0-0.33) (par.0046).
A compound of formula Li1+xMn2-x O4 wherein x is more than 0 and less than or equal to 0.33 is a compound of formula Lix’(Met)O2, wherein Met is Mn and x’ is more than 1 and less than or equal to 1.33.
With regard to claim 13, Yoo et al. teach that the positive electrode may comprise a positive electrode active material such as Li1+xMn2-x O4 (x=0-0.33), LiMnO3, Li2MnO4, LiMnO2, a lithium manganese composite oxide of formula LiMn2-xMxO (M is Co, Ni, Fe, Cr, Zn, or Ta, and x=0.01 to 0.1) or Li2Mn3MO8 (where M=Fe, Co, Ni, Cu, or Zn), LiMn2O4(par.0046).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (WO 2015/126074, with citations from the English equivalent US 2017/0047559) in view of Ouderkirk et al. (US 2016/0377868).
With regard to claim 3, Yoo et al. teach the process of claim 1 (see paragraph 9 above).
Yoon et al. teach that the battery cell comprises the transparent window (562) (fig.5, par.0087), and a transparent window allows ambient light to get to the cathode (512).
Yoo et al. fail to teach a broadband white light source.
However, it is known that ambient light includes broadband white light (see par.0042 of Ouderkirk et al.).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a broadband white light source to produce ambient light in the process of Yoon et al.

10.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (WO 2015/126074, with citations from the English equivalent US 2017/0047559) in view of Baldwin (US Patent 9,030,627).
With regard to claim 4, Yoo et al. teach the process of claim 1 (see paragraph above).
Yoon et al. teach that the battery cell comprises the transparent window (562) (fig.5, par.0087), and a transparent window allows ambient light to get to the cathode (512).
Yoo et al. fail to teach the claimed light sources.
However, it is well-known that LEDs may be a source of ambient light, as evidenced in column 5, lines 19-21 of Baldwin.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a LED (light emitting diode) to provide ambient light in the process of Yoo et al.


11.	Claims 1, 7, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2014/0017574) in view of Yoo et al. (WO 2015/126074, with citations from the English equivalent US 2017/0047559).
With regard to claims 1 and 7, Ito et al. teach a sodium ion secondary battery comprising a positive electrode (12), a negative electrode (11), and a non-aqueous electrolyte solution (abstract, par.0027, and fig.1). The battery is enclosed in an exterior package (30)(par.0029 and fig.1).
The battery is subjected to charging and discharging (par.0054). A discharged battery subjected to charging meets the limitations of claim 1 for “applying a voltage bias to the discharged electrochemical cell”.
Ito et al. fail to teach the illumination of the positive electrode with a light source.
Yoo et al. teach a battery cell configured to have a stacked structure including a positive electrode, a negative electrode, and a separator interposed between the positive electrode and the negative electrode mounted in a battery case, holes are formed from the battery case to the positive electrode, and a transparent window is formed on the battery case (abstract, fig.5). This makes it possible to observe in real time various phenomena and changes occurring in the battery cell during operation and the results may be used for basic studies and diagnosis of the battery cell (par.0014).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to make a hole to the positive electrode (12) and provide a transparent window on the exterior package (30) of Ito et al., in order to observe in real time various phenomena and changes occurring in the battery during operation.
A transparent window allows light to get to the positive electrode (12) in the battery of Ito modified by Yoo, so the limitation “illuminating the cathode with a light source” in claim 1 is met. 
Therefore, operating the sodium ion secondary battery of Ito modified by Yoo includes the steps of the process in claims 1 and 7.
With regard to claim 13, Ito et al. teach that the positive electrode active material may comprise manganese (Mn)(see par.0041).
With regard to claim 14, Ito et al. teach that the electrolyte layer (13) comprises a non-aqueous electrolyte held by a separator (par.0043, fig.1). Therefore, the separator is interposed between the positive electrode (12) and the negative electrode (11).

12.	Claims 1, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui (US 2011/0311880) in view of Yoo et al. (WO 2015/126074, with citations from the English equivalent US 2017/0047559).
With regard to claims 1 and 8, Matsui teaches a rechargeable magnesium-ion battery comprising a negative electrode (10), a positive electrode (14), an electrolyte layer (12), a negative electrode housing (18) and a positive electrode housing (20)(fig.1, par.0022). The electrolyte layer (12) comprises a non-aqueous electrolyte (par.0029).
A rechargeable battery is subjected to discharging and charging during its operation. A discharged battery subjected to charging meets the limitations of claim 1 for “applying a voltage bias to the discharged electrochemical cell”.
Matsui fails to teach the illumination of the cathode with a light source.
Yoo et al. teach a battery cell configured to have a stacked structure including a positive electrode, a negative electrode, and a separator interposed between the positive electrode and the negative electrode mounted in a battery case, holes are formed from the battery case to the positive electrode, and a transparent window is formed on the battery case (abstract, fig.5). This makes it possible to observe in real time various phenomena and changes occurring in the battery cell during operation and the results may be used for basic studies and diagnosis of the battery cell (par.0014).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to make a hole to the positive electrode (14) and provide a transparent window on the positive electrode housing (20) of Matsui, in order to observe in real time various phenomena and changes occurring in the battery during operation.
A transparent window allows light to get to the positive electrode (14) in the battery of Matsui modified by Yoo, so the limitation “illuminating the cathode with a light source” in claim 1 is met. 
Therefore, operating the rechargeable magnesium-ion battery of Matsui modified by Yoo includes the steps of the process in claims 1 and 8.
With regard to claim 14, Matsui teaches that the electrolyte layer (12) comprises a separator soaked in electrolyte solution (par.0022). Therefore, a separator is placed between the positive electrode and the negative electrode.


13.	Claims 1, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2002/0106561) in view of Yoo et al. (WO 2015/126074, with citations from the English equivalent US 2017/0047559).
With regard to claims 1 and 9, Lee et al. teach a lithium-sulfur battery (abstract) , wherein the battery comprises a positive electrode and a negative electrode (par.0019, fig.2 and 3). The battery further comprises a non-aqueous electrolyte (par.0034), and it is housed inside a pouch (par.0045).
Lee et al. teach that the battery is subjected to charging-discharging (par.0031). 
A discharged secondary battery is subjected to charging during the use of a secondary battery. This meets the limitations of claim 1 for “applying a voltage bias to the discharged electrochemical cell”.
Lee et al. fail to teach the illumination of the cathode with a light source.
Yoo et al. teach a battery cell configured to have a stacked structure including a positive electrode, a negative electrode, and a separator interposed between the positive electrode and the negative electrode mounted in a battery case, holes are formed from the battery case to the positive electrode, and a transparent window is formed on the battery case (abstract, fig.5). This makes it possible to observe in real time various phenomena and changes occurring in the battery cell during operation and the results may be used for basic studies and diagnosis of the battery cell (par.0014).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to make a hole to the positive electrode and provide a transparent window on the pouch of Lee et al., in order to observe in real time various phenomena and changes occurring in the battery during operation.
A transparent window allows light to get to the positive electrode in the battery of Lee modified by Yoo, so the limitation “illuminating the cathode with a light source” in claim 1 is met. 
Therefore, operating the lithium-sulfur battery of Lee modified by Yoo includes the steps of the process in claims 1 and 9.
With regard to claim 14, Lee et al. teach that the lithium-sulfur battery comprises a separator interposed between the positive electrode and the negative electrode (par.0019, fig.2 and 3).
Allowable Subject Matter
14.	Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Liu et al. (“Reducing the charging voltage of a Li-O2 battery to 1.9V by incorporating a photocatalyst”) teach a Li-O2 battery which is subjected to charging under illumination (see “Broader context” on page 2664), but fail to teach the process in claims 2 and 5.
Yoo et al. (WO 2015/126074, with citations from the English equivalent US 2017/0047559) fail to teach the process in claims 2 and 5.
There are no prior art teachings that would motivate one of ordinary skill to modify Liu et al. or Yoo et al. and obtain the process in claims 2 and 5 of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/           Primary Examiner, Art Unit 1722